O’NIELL, J.
Appellant was convicted of the crime of murder and condemned to suffer the penalty of death. No argument was made in this court, nor brief filed, by the attorney appointed to represent him.
[1] The record contains five bills of exception reserved to the rulings of the trial judge. We refrain from considering, at this time, the propositions submitted by the bills of exception, because the record does not show that a true bill was ever filed in court or found by the grand jury. The copy of the indictment in the record bears the official signature of the district attorney, the statement, “Filed Oct. 11, 1921,” and the official signature of a deputy clerk; but it does not bear the indorsement “A true bill,” or the signature of the foreman of the grand jury, or any other indorsement, for that matter. The minutes of the court, of the proceedings had on October 11, 1921, are as follows, viz.:
“Monday, October 11, 1921. Court met pursuant to adjournment, Ms honor Jerry Cline, judge, presiding, with M. M. Wood, deputy sheriff, and S. H. Jones, deputy clerk, in attendance.
“The grand jury, through their foreman, also reports the following true bills, which were ordered filed and warrants issued for the accused:
“State of Louisiana v. Charles Oliver, alias Steam Shovel, and John Epps, No. 18S5. Charge, Murder. To the bar personally come the accused, Charles Oliver, alias ‘Steam Shovel,’ and John Epps, and, being formally arraigned, each pleaded not guilty. On motion of the district attorney, this case is fixed for October 18, 1921.”
It is possible that the title and docket number of the case, as stated in the last paragraph of this entry on the minutes, has reference to the preceding paragraph, and denotes a case in which “a true bill” was reported ; but that is not at all certain, because this last paragraph of the minute entry is a complete statement of what occurred. The next following entry on the minutes, of date October 12, 1921, shows merely that an attorney was then appointed to represent the defendant, Charles Oliver. .
[2] It may be that “a true bill” was indorsed on the indictment and signed by the foreman of the grand jury, and that it was filed in open court. If that be true, the. clerk who made up the transcript of appeal has neglected to copy the indorsement and has omitted a copy of an important entry in his minutes. We shall therefore remand the case to the district court for a correction or completion of the record, if it be not correct or complete; which correction or completion of the record, if it be not correct and complete, must be conducted contradictorily with the defendant and the attorney appointed to represent him.
It is ordered that this case be remanded to the district court, and that a copy of the transcript of appeal be returned to the clerk of said court, for a correction and completion of the record, if it be not correct and complete, and that the transcript be returned to this court within 60 days from the date of this order.